Citation Nr: 0826128	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for alcohol and drug 
abuse.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1973.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2008, service connection for PTSD was denied, and the issues 
of entitlement to service connection for depression and 
alcohol and drug abuse were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A major depressive disorder was not manifest in service 
and is not attributable to service.

2.  Any alcohol and drug abuse is not proximately due to or 
the result of service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by depression was not 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Alcohol and drug abuse is not a disability for which 
service connection may be granted on a direct basis; and the 
veteran's alcohol and drug abuse is not secondary to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.301, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in March 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that the claim was 
subsequently readjudicated in a supplemental statement of the 
case (SSOC) in April 2008.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  


VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The record shows that the veteran is incarcerated and 
unavailable for examination.  In April 2008, the AOJ 
documented that the correctional facility would not allow 
inmates to travel to a VA facility for purposes of an 
examination and that an examiner was unavailable.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board notes a letter in that 
regard was sent in March 2006.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable.

Essentially, the veteran asserts that depression and alcohol 
and drug abuse are related to service.  The Board finds that 
service connection for depression and alcohol and drug abuse 
is not warranted.  

As noted in the Board's February 2008 remand, the service 
medical records reflect complaints of depression, stress, 
marital strife, other family trouble, and alcohol abuse.  In 
addition, we noted that in light of the record reflecting 
some suggestion of current symptoms associated with 
depression, a remand was in order to obtain a competent 
opinion in regard to the nature and etiology of any 
identified disorder with manifestations to include 
depression, and therefore, the claim of entitlement to 
service connection for alcohol and drug abuse on a secondary 
basis was deferred pending the requested examination and 
opinion.  

Unfortunately, the requested examination was unable to be 
accomplished due to the fact that the veteran is 
incarcerated, as noted in a March 2008 VA Form 119.  In that 
regard, the Board notes that following exhaustive efforts, 
and as noted in an April 2008 record, the facility at which 
the veteran is incarcerated does not have an available 
examiner and the prison will not allow the veteran to travel 
to a VA facility for purposes of the requested VA 
examination.  The Board finds that the record contains 
sufficient information documenting the efforts expended by 
the AOJ in satisfying the duty to assist in this case.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Ultimately, the evidence of record does not support a finding 
of service connection for depression, as there is no 
competent evidence linking a chronic disorder manifested by 
depression to service.  The Board notes that the 
determination in this case requires competent evidence.  The 
veteran is competent to report his symptoms and experiences 
during service, to include those noted in statements received 
in July 2003.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to whether 
any in-service symptoms resulted in chronic disability and/or 
whether there is a relationship between service and any 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that a November 2006 private record notes 
increasing depression, a January 1997 pre-sentence report 
notes a history of depression and alcohol and drug abuse, and 
a January 1998 record shows a diagnosis of major depression.  
In addition, records, dated in February 2001 and October 
2001, reflect complaints of an inmate on his pod upsetting 
him, and depression was noted.  In an April 2002 statement, 
the veteran's private psychologist noted that the veteran had 
been prescribed medication for depression since January 1999, 
and a July 2006 private record notes a history of depressive 
disorder, not otherwise specified.  There is, however, no 
competent evidence relating a chronic depressive disorder to 
service.  

To the extent that these records, to include a February 2003 
record, note complaints of depression since service in 
Vietnam, such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Stated differently, the examiner's notation of the 
veteran's history does not constitute a competent nexus 
opinion relating any chronic depressive disorder to service.  

In addition, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol-abuse or drug-
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Compensation 
is precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  There is no 
competent evidence relating any alcohol or drug abuse to 
service-connected disease or injury.  

At this time, there is no competent evidence relating a 
depressive disorder to service and no competent evidence 
relating a disability due to alcohol and drug abuse to a 
service-connected disability.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for depression is denied.  

Service connection for alcohol and drug abuse is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


